Citation Nr: 0624866	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for claimed migraine 
headaches, to include headaches as secondary to the service-
connected tinnitus.  



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1986 to August 
1989.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision of the RO.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to migraine headaches in service or for 
many years following his period of active duty.  

3.  The currently demonstrated migraine headaches are not 
shown to be due to any event or incident of the veteran's 
period of active service or to have been caused or aggravated 
by his service-connected tinnitus.  


CONCLUSION OF LAW

The veteran is not shown to have migraine headaches due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2005).  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Statement of the Case furnished to the veteran 
in May 2004 further expounded the legal bases for the RO's 
decision and stated the applicable statutes.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The 2002 letter informed him that additional 
information or evidence was needed to support his claims and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained to the extent available.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims folder.  The veteran was also 
accorded a VA examination in November 2002.  See 38 C.F.R. § 
3.159(c)(4).  

Due to the completeness of the record and the 2002 VA 
examination, the Board finds that no useful purpose would be 
served in undertaking more development.  

Such a remand would result in unnecessarily imposing further 
burdens on VA with no additional benefit flowing to the 
veteran.  Similarly, as the veteran has indicated in his 
December 2005 substantive appeal that he never saw a doctor 
about his headaches, further development by the Board would 
serve no useful purpose.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
defect is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Migrane headaches

The veteran is seeking service connection for migraine 
headaches, to include as secondary to the service-connected 
tinnitus.  He reports suffering from migraine headaches 
during service and up until the present.  

The veteran states that he takes a lot of Tylenol for his 
throbbing, pounding headaches that cause him to call in sick 
for work.  They also interfere with his sleep and last from 
an hour to an entire day.  The veteran's DD Form 214 reflects 
that the veteran's military specialty was cannon fire 
direction specialist.  

A careful review of the service medical records shows that 
the veteran was treated on one occasion for complaints of a 
headache in connection with cold symptoms in July 1986.  On 
his Report of Medical History dated June 1989, the veteran 
indicated "no" in response to the question whether he had 
or ever had "frequent or severe headache."  The Board 
observes in this regard that the veteran checked "yes" to 
numerous other ailments on the same form.  

Within the evidentiary record, no complaints or findings of 
migraine headaches are documented between 1989 (the date of 
the veteran's discharge) and 2002.  The Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that migraine 
headaches were the result of the veteran's time in service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1334, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Thus, the lack of any clinical evidence of migraine headaches 
in service or for many years thereafter in and of itself 
tends to call into question the veteran's current assertions 
of having had migraine headaches beginning while on active 
duty.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The veteran received a VA examination in November 2002.  The 
examiner stated that "the direct relationship between the 
tinnitus and the genesis of his current headache problem 
[was] not clearly known and [was] not clearly understood at 
this point."  

The words "not clearly known and is not clearly understood 
at this point" do not provide a conclusory connection 
between the veteran's present condition and his time in 
service.  The court has routinely held that speculative and 
inconclusive opinions cannot support a claim for service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); and Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (generally holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  

Although the veteran may presently sincerely believe that he 
present migraine headaches are caused or aggravated by the 
service-connected tinnitus, he is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Although the veteran clearly has demonstrated present 
migraine headaches, the evidentiary record does not provide a 
basis for linking the claimed disability to service or his 
service-connected tinnitus.  

To conclude, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service-connection 
for migraine headaches.  



ORDER

Service connection for migraine headaches, to include as 
secondary to the service-connected tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


